DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Drawings
2. 	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “104” (see fig. 11 and paragraph [0095]); reference characters “114” and “115” (see fig. 12 and paragraph [0099]). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Double Patenting
3.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re LongL 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
 	A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
4.  	Claims 1-7, 9-16, and 18-19 of instant Application No. 16/930440 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable 
Instant Application No. 16/930440

US Patent No. 10742440 B2
(Application No. 16/118904)
Claim 6 (claims 1+4+5+6)
1. A method of controlling a device, the method comprising: 
    receiving an image captured by an image capturing device connected to a network and displaying the image in real time on a touch screen; 
    searching for the device that is connected to the network and is controllerable; 
    designating, within the image, a setting zone corresponding to the device; 
…
 4. The method of claim 1, further comprising: determining whether the device is recognized in the image.  

5. The method of claim 4, wherein the designating the setting zone further comprises, based on a determination that the device is recognized in the image, designating the location of the device recognized in the image as the location of the setting zone of the device.  

6. The method of claim 5, wherein the designating the setting zone comprises, based on a determination that the device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other devices as the location of the setting zone of the device.  
…
    receiving a user input, and generating a control signal for controlling the device 
    controlling the device according to the user input interacting with the setting zone of the device in the image; and 
    updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the user to a different location within the image according to a change in the image in real time.  







2. The method of claim 1, further comprising: displaying, on the image, at least a part of the setting zone of the device selected according to the user input.  

3. The method of claim 1, wherein the setting zone is designated based on at least one of the user input and a result of object recognition within the image.  


7. The method of claim 1, further comprising: based on the device selected according to the user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the user input while the device is controlled or after the device has been controlled.  

9. The method of claim 1, wherein information on the device is displayed on the setting zone.  




Claim 15 (claims 11+ 12+14+15)
11. A device control system comprising: 
    a camera connected to a network; 
    a display; 
    an input interface; 
    a processor; and 
    a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising: 
    receiving an image captured by an image capturing device connected to a network and displaying the image in real time on a touch screen; 
    searching for the device that is connected to the network and is controllerable; 
    designating, within the image, a setting zone corresponding to the device; 
    receiving a user input, and generating a control signal for controlling the device when the user input falls within the setting zone of the device in the image; 
    controlling the device according to the user input interacting with the setting zone of the device in the image; and 
    updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the user to a different location within the image according to a change in the image in real time.  

12. The device control system of claim 11, wherein the change in the image comprises at least one of a change in an angle of view of the image and a change 

14. The device control system of claim 11, wherein the setting zone is designated based on at least one of the user input and a result of object recognition within the image.  

15. The device control system of claim 11, wherein the designating the setting zone comprises: based on a first determination that the target device is recognized in the image, designating a location of the target device in the image as the location of the setting zone of the target device, and based on a second determination that the target device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other target devices as the location of the setting zone of the target device.  


13. The device control system of claim 11, wherein the display is configured to display, on the image, at least a part of the setting zone of the target device selected according to the user input.  


14. The device control system of claim 11, wherein the setting zone is designated based on at least one of the user input and a result of object recognition within the image.  

16. The device control system of claim 11, wherein the operations further comprise: 
    based on the target device selected according to the user input not being recognized in the image, controlling the camera to capture the target device 

18. The device control system of claim 11, wherein the display is configured to display information on the target device is displayed on the setting zone.  

19. The device control system of claim 11, wherein the user input is one of a touch input and a voice input.


1. A method of controlling a device, the method comprising: 
    receiving an image captured by an image capturing device connected to a network and displaying the image in real time on a touch screen; 
    searching for the device that is connected to the network and determining whether the device is recognized in the image;
    



in response to a determination that the device is recognized in the image, receiving a first user input and designating, within the image, a location of the device recognized in the image as a location of a setting zone of the device; 
    in response to a determination that the device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other devices as the location of the setting zone of the device; 
    receiving a second user input and generating a control signal for controlling the device via the image, when the second user input falls within the setting zone of the device in the image; 
    controlling the device according to the second user input interacting with the setting zone of the device in the image; and 
   







 updating the location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the first user to a different location within the image according to a change in the image in real time, wherein the change in the image comprises at least one of a change in an angle of view of the image of the image capturing device and a change in the location of the device within the angle of view of the image capturing device. 
    

2. The method of claim 1, further comprising: displaying, on the image, at least a part of the setting zone of the device selected according to the first user input. 
    
3. The method of claim 1, wherein the setting zone is designated based on at least one of the first user input and a result of object recognition within the image. 
    

4. The method of claim 1, further comprising:  
    based on the device selected according to the first user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the first user input while the device is controlled or after the device has been controlled. 
    
5. The method of claim 1, wherein information on the device is displayed on the setting zone. 
    

    

7. A device control system comprising:
    a camera connected to a network; 
    a touch screen; 
    an input interface; 
    a processor; and 
    a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform operations comprising: 
    receiving an image captured by the camera in real time, controlling the display and displaying the image in real time on the touch screen, searching for a target device that is connected to the network and is separately provided from the camera determining whether the target device is recognized in the image, in response to a determination that the target device is recognized in the image, receiving a first user input and designating, within the image, a location of the target device recognized in the image as a location of a setting zone of the target device, in response to a determination that the target device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other devices as the location of the setting zone of the target device, receiving a second user input and generating a control signal for controlling the device via the image, when the second user input falls within the setting zone of the target device in the image, and controlling the target device according to the second user input interacting with the setting zone of the target device in the image, and, updating the location of the setting zone of the target device by changing the location of the setting zone of the target device 
    
















8. The device control system of claim 7, wherein the touch screen is configured to display, on the image, at least a part of the setting zone of the target device selected according to the first user input. 
   

 9. The device control system of claim 7, wherein the setting zone is designated based on at least one of the first user input and a result of object recognition within the image. 
    
10. The device control system of claim 7, wherein the operations further comprise: 
    based on the target device selected according to the first user input not being recognized in the image, controlling the camera to capture the target device selected according to the first user input 
    

11. The device control system of claim 7, wherein the touch screen is configured to display information on the target device is displayed on the setting zone. 
    
12. The device control system of claim 7, wherein the first user input is one of a touch input and a voice input. 






Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

5. 	Claims 1-6, 9-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2017/0034468 A1) in view of Jakubiak et al. (US 2018/0018786 A1).
	As in independent Claim 1, Won teaches a method of controlling a device, the method comprising: 
 	receiving an image captured by an image capturing device connected to a network and displaying the image in real time on a touch screen (at least figs. 1, 4, pars. 45, 48, 65, 93, 111, a photographed image can be transmitted/received by a camera on 
 	searching for the device that is connected to the network and is controllerable (figs. 4-8, pars. 54, 61, 109, 154, the user terminal apparatus 100 identifies a device 200 (e.g., TV, a desktop computer, a notebook computer, a smart phone, light, robot cleaner, refrigerator, etc.) that is connected to the network and is controllable; further see at least pars. 50, 52);
 	designating, within the image, a setting zone corresponding to the device (pars. 52-53, 61-62, 114, 160,  mapping information of the device 200 (e.g., TV) in the photographed image that can be set by the user, and the mapping information includes a corresponding image of the device 200 (e.g., TV) and a location information of the TV);
receiving a user input and generating a control signal for controlling the device when the user input falls within the setting zone of the device in the image (figs. 5-8, pars. 77-78, 114-115, with the user input on the image of the device, the user may control functions of the device 200 (e.g., on/off function, mute function, channel switch function, volume control function, etc.));; 
 	controlling the device according to the user input interacting with the setting zone of the device in the image (figs. 5-8, pars. 115, with the user input with the user input on the image of the device, the user may control functions of device 200 (e.g., on/off function, mute function, channel switch function, volume control function, etc.)).
  	Won does not explicitly teaches updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location 
 	However, in the same field of the invention, Jakubiak teaches updating a location of the setting zone of the device by changing the location of the setting zone of the device from the location designated by the user to a different location within the image according to a change in the image in real time (see fig. 10, an angle of a view has been changed according to a device 1010 movements thus, a position of an object has been changed).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the changing of the angle of the view of the image taught by Jakubiak to change the angle of the view of the image when the user selects the image of the device in the photographed image captured on the user terminal apparatus. The motivation or suggestion would be to provide a way to present objects displayed in the image in different angle/view so that a user can control a desired device by selecting the corresponding image of the device in the photographed image.

 	As in Claim 2, Won-Jakubiak teaches all the limitations of Claim 1. Won-Jakubiak further teaches displaying, on the image, at least a part of the setting zone of the device selected according to the user input (Won, fig. 5, pars. 114,119, with the user’s input (touch input) on the corresponding image of the device 200 (e.g., TV), the TV is selected/highlighted).
 	As in Claim 3, Won-Jakubiak teaches all the limitations of Claim 1. Won-Jakubiak further teaches that the setting zone is designated based on at least one of the user input and a result of object recognition within the image (Won, fig. 5, pars. 114,119, with the user’s input (touch input) on the image of the device 200 (e.g., TV) recognized in the photographed image).

 	As in Claim 4, Won-Jakubiak teaches all the limitations of Claim 1. Won-Jakubiak further teaches determining whether the device is recognized in the image (Won, figs. 4-8, pars. 54, 61, 109, 154, the user terminal apparatus 100 configures to identify the device 200 (e.g., TV) in the photographed image).

 	As in Claim 5, Won-Jakubiak teaches all the limitations of Claim 4. Won-Jakubiak further teaches that the designating the setting zone further comprises, based on a determination that the device is recognized in the image, designating the location of the device recognized in the image as the location of the setting zone of the device (Won, pars. 52-53, 61-62, 114, 160,  the device 200 (e.g., TV) can be identified based on the mapping information, and the mapping information includes a corresponding image of the device 200 (e.g., TV) and a location information of the TV).

 	As in Claim 6, Won-Jakubiak teaches all the limitations of Claim 5. Won-Jakubiak further teaches that the designating the setting zone comprises, based on a determination that the device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting Won, pars. 52-53, 61-62, 114, 160,  the device 200 (e.g., TV) can be identified based on the mapping information, and the mapping information includes a corresponding image of the device 200 (e.g., TV) and a location information of the TV).

 	As in Claim 9, Won-Jakubiak teaches all the limitations of Claim 1. Won-Jakubiak further teaches that information on the device is displayed on the setting zone (Won, see at least fig. 5).
 	As in Claim 10, Won-Jakubiak teaches all the limitations of Claim 1. Won-Jakubiak further teaches that the user input is one of a touch input and a voice input (Won, pars. 93, 119, a touch input on a touch screen, pars. 97, 101, a voice recognition module for a voice input).
 
 	As in independent Claim 11, Won teaches a device control system comprising: 
 	a camera connected to a network (at least figs. 1-2, pars. 59, 65, a user terminal apparatus 100 includes a camera 120 that is connected to a network);
a display (at least figs. 1-2, par. 59, a display 130); 
an input interface (fig. 2B, pars. 79, par. 93, an interface unit 155); 
a processor (at least figs. 1-2, par. 59, a processor 140); and
 a computer-readable storage medium storing instructions which, when executed by the processor (pars. 173-174, computer readable medium stores a program for execution by the processor to perform operations). Claim 11 is substantially similar to Claim 1 and rejected under the same rationale.
 	As in Claim 12, Won-Jakubiak teaches all the limitations of Claim 11. Won-Jakubiak further teaches that the change in the image comprises at least one of a change in an angle of view of the image and a change in a location of the device within the angle of view (Jakubiak, see fig. 10, pars. 140-141, an angle of a view has been changed according to a device 1010 movements thus, a position of an object has been changed).

Claim 13 is substantially similar to claim 2 and rejected under the same rationale.

Claim 14 is substantially similar to claim 3 and rejected under the same rationale.

Claim 18 is substantially similar to claim 9 and rejected under the same rationale.

Claim 19 is substantially similar to claim 10 and rejected under the same rationale.


6. 	Claims 7-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Won et al. (US 2017/0034468 A1) in view of Jakubiak et al. (US 2018/0018786 A1) and further in view of Ko et al. (US 2016/0174043 A1).
 	As in Claim 7, Won-Jakubiak teaches all the limitations of Claim 1. Won-Jakubiak Won-Jakubiak does not teach based on the device selected according to the user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the user input while the device is controlled or after the device has been controlled.  
 	However, in the same filed of the invention, Ko teaches based on the device selected according to the user input not being recognized in the image, controlling the image capturing device to capture the device selected according to the user input while the device is controlled or after the device has been controlled (see at least figs. 11-13, 115-117, 122, 127, 129,   when a system does not recognize a device (e.g., new  target device, not register device) in an image, a camera (or an image capture unit 203) can photograph the device).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the changing of the angle of the view of the image taught by Jakubiak with the capturing of the device based on the device not being recognized in the image taught by Ko to capture the device based on the device not being recognized in the image when the user selects the image of the device in the photographed image. The motivation or suggestion would be to capture a target device not being recognized in the image to identify the target device or assign an identification information to the target device.

 	As in Claim 8, Won-Jakubiak teaches all the limitations of Claim 1. Won-Jakubiak further teaches based on the device selected according to the user input not being recognized in the image, displaying the setting zone of the device in the image while the device is controlled or after the device has been controlled.  
 	However, in the same filed of the invention, Ko teaches based on the device selected according to the user input not being recognized in the image, displaying the setting zone of the device in the image while the device is controlled or after the device has been controlled (see at least figs. 11-13, 115-117, 122, 127, 129,   when a system does not recognize a device (e.g., new  target device, not register device) in an image, a camera (or an image capture unit 203) can photograph the device and designates a location of the device for display an area/device as shown in fig. 13 ; further see pars. 57-58).
	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the changing of the angle of the view of the image taught by Jakubiak with the displaying of the designated location of the device taught by Ko to display the designated location of the device when the user selects the image of the device in the photographed image. The motivation or suggestion would be to display the designated location of the device for controlling the target device via the image or view.

 	As in Claim 15, Won-Jakubiak teaches all the limitations of Claim 11. Won-Jakubiak further teaches that the designating the setting zone comprises: based on a 
 	Won-Jakubiak does not teach based on a second determination that the target device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other target devices as the location of the setting zone of the target device.  
 	However, in the same filed of the invention, Ko teaches based on a second determination that the target device is not recognized in the image, designating a predetermined location on the image that does not overlap with locations of setting zones of other target devices as the location of the setting zone of the target device (see at least figs. 11-13, 115-117, 122, 127, 129,   when a system does not recognize a device (e.g., new  target device, not register device) in an image, the system designates a location of the device; further see pars. 57-58).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the controlling of the functions of the device by selecting the image of the device in the photographed image taught by Won with the changing of the angle of the view of the image taught by Jakubiak with the designating of the location of the device based on the device not being recognized in the image taught by Ko to designate the device based on the device not being recognized in the image when the user selects the image of the device 

Claim 16 is substantially similar to claim 7 and rejected under the same rationale.

Claim 17 is substantially similar to claim 8 and rejected under the same rationale.

 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

/RINNA YI/
Primary Examiner, Art Unit 2144